DETAILED ACTION
Claims 1-3, 6-10, 13-17, and 20-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2020, has been entered.
 
Specification
The clean version of the substitute specification, submitted on May 11, 2020, is objected to because of the following informalities:
In paragraph [0064], line 6, replace “include” with --includes--.  This amendment was made on December 21, 2012, but is not reflected in current paragraph [0064].

Drawings
Replacement FIG.2, submitted on May 11, 2020, is objected to because it fails to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  

1. Open the PDF drawings file with Adobe (the examiner has only tested this in Adobe 
Acrobat Pro DC);
2. Click “File” and then click “Print”;
3. Select “Microsoft Print to PDF” (or Adobe PDF) as the printer.  If neither option is 
available, the following steps are not applicable, and applicant should try to find 
an alternate way to print in only black and white.
4. Uncheck "Print in grayscale (black and white)";
5. Click “Advanced”;
6. For the “Color Profile” field, select “Black & White” near the bottom of the list.
7. Click “OK” and then click “Print”.  The resulting PDF should comprise only black and 
white drawings.

and 37 CFR 1.84 are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 8, move the “and” to the end of line 7.
Claim 8 is objected to because of the following informalities:
In line 10, move the “and” to the end of line 9.
Claim 15 is objected to because of the following informalities:
In line 9, move the “and” to the end of line 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 6-10, 13-17, and 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dague et al., U.S. Patent Application Publication No. 2008/0082665 A1 (herein referred to as Dague).
Referring to claim 1, Dague has taught a method comprising:
a) receiving from a user, by a processor:
a1) a request to instantiate a virtual machine on a computing system to support a website (see paragraphs [0038] and [0063].  A user may start a new web server virtual machine to support a website.  The web server is part of a logical partition, e.g., FIG.4, 414, and the logical partition is a virtual machine (see paragraph [0004]),
a2) an identifier of a monitoring agent to monitor a level of traffic on the website supported by the virtual machine, the level of traffic corresponding to a wait time of the website (see paragraphs [0038] and [0063].  Also, note that, if traffic monitoring exists, then the agent/service that performs the monitoring must have been inherently identified (e.g., some software must have been chosen to carry this out)), and
a3) a rule to alter the virtual machine responsive to a condition pertaining to the wait time of the website supported by the virtual machine being satisfied (see paragraphs [0063]-[0064]; there is an inherent rule indicating that when the traffic/wait time is too large, the virtual machine is altered by (a) moving it to the next machine ;
b) receiving from the monitoring agent, data indicating a current wait time of the website supported by the virtual machine (see paragraphs [0038] and [0063]);
c) in response to receiving the data indicating the current wait time of the website, determining whether the current wait time of the website satisfies the condition of the rule to alter the virtual machine supporting the website, the condition specifying a threshold wait time (see paragraphs [0038] and [0063]); and
d) in response to determining that the current wait time of the website satisfies the condition, altering, by the processor, the virtual machine in accordance with the rule (see paragraphs [0063]-[0064]).
Referring to claim 2, Dague has taught the method of claim 1, wherein altering the virtual machine comprises allocating or removing resources of the computing system (see paragraph [0064].  Basically a new set of resources is allocated to the virtual machine, for instance, on a machine with less traffic).
Referring to claim 3, Dague has taught the method of claim 1, wherein altering the virtual machine comprises migrating the virtual machine from the computing system to another computing system (see paragraph [0064]).
Referring to claim 6, Dague has taught the method of claim 1, further comprising: generating an interface to receive the rule (this is inherent.  The rule indicating how to alter the virtual machine is programmed into the computing system and, thus, inherently was received through some interface at some point).
Referring to claim 7, Dague has taught the method of claim 1, wherein the rule is formatted in a text-based language (this is inherent.  The rule indicating how to alter the virtual machine is programmed into the computing system and, thus, the programing language to program the rule would be a text-based language.  Even the eventual string of 0s and 1s that the computing system processes is text.  The examiner asserts that the format of the rule is not patentable.  Any format, if not taught, would have been obvious without some showing of unexpected results of using the particular format).
Claims 8-10, 13-17, and 20-21 are rejected for similar reasons as claims 1-3, 6-7, 1-3, and 6-7, respectively.  With respect to claim 8, a network interface operatively coupled to a processor is inherent in Dague’s network (FIG.2).  A processor of a server would receive virtual machine instantiation requests from a user to create a web server and perform traffic monitoring and rule-based virtual machine altering.

Response to Arguments
On page 13 of applicant’s response, applicant essentially argues that Goodman’s monitoring of resources used by an application is not the same as the claimed monitoring of a characteristic (i.e., level of traffic/wait time) of an application.
While the examiner recognizes a difference pointed out by applicant, the examiner does not necessarily agree that the claimed monitoring isn’t obvious in view of all of the prior art.  That is, Goodman alone does not teach the claimed monitoring, but the prior art teaches a virtual machine used to support a web server, and also taking some action when website response time is too long.  One would recognize that allocating more resources to a virtual web server could reduce the website response time.  As such, the examiner’s position is it is obvious to modify In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With this said, the examiner has performed an updated search and has found what is believed to be a closer singular reference (Dague), which now replaces the Goodman rejection.  However, the examiner asserts that Goodman in view of Dague may also form a possible basis for rejection for similar reasons already given by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 






/David J. Huisman/Primary Examiner, Art Unit 2183